Citation Nr: 0014612	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim that the veteran's injuries sustained in a 
motor vehicle accident in March 1977 were incurred in the 
line of duty.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and J. H.



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.

In an April 1978 administrative decision, it was determined 
that the veteran's injuries incurred in a March 1977 motor 
vehicle accident were not incurred in the line of duty.  The 
Board of Veterans' Appeals (Board) denied the claim in 
January 1980, and again in June 1995--the latter occasion 
being on the grounds that no new and material evidence had 
been submitted to reopen.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  This appeal stems from a May 1997 decision of 
the RO that again denied the veteran's claim on the basis 
that no new and material evidence had been submitted.

Since the Board determines herein that the veteran has 
submitted both new and material evidence and well-grounded 
claim, a REMAND is appropriate for the RO to adjudicate this 
case upon the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  Evidence submitted since the last denial includes 
affidavits of individuals who assert having knowledge of the 
events in question that concern the line of duty 
determination.

2.  Evidence received since the last denial bears directly 
and substantially upon the specific matter under 
consideration and is not cumulative or redundant since it 
offers new facts.  This evidence, along with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Competent lay assertions have been submitted that, if 
true, make the veteran's claim plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim concerning whether the veteran's March 1977 motor 
vehicle accident injuries were incurred in the line of duty.  
38 U.S.C.A. § 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A well-grounded claim has been submitted concerning 
whether the veteran's March 1977 motor vehicle accident 
injuries were incurred in the line of duty.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, on active duty or on authorized leave, unless 
such injury or disease was a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  The 
requirement for line of duty will not be met if it appears 
that at the time the injury was suffered or disease 
contracted the person on whose account benefits are claimed 
was avoiding duty by deserting the service or by absenting 
himself or herself without leave, materially interfering with 
the performance of military duties.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

As noted, an April 1978 administrative decision held that the 
veteran's motor vehicle accident injuries of March 1977 had 
not been incurred in the line of duty.  The basis for this 
denial was that the veteran's absence had reportedly been 
unauthorized.  That administrative decision notes that the 
service department had made the same determination.  The 
Board observes that although a service department finding 
that an injury occurred in the line of duty is generally not 
reviewable by VA, VA is not necessarily bound by a negative 
finding, i.e. that an injury was not incurred in the line of 
duty, to the extent the service period in question was under 
honorable conditions.

Therefore, for evidence to be considered new and material in 
this case, it would generally need to address whether the 
veteran was, in fact, absent without leave.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  This applies to determinations regarding veteran 
status and line of duty.  See generally, D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision.  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).

If it is found that new and material evidence has been 
submitted, it must then be determined whether the reopened 
claim is well grounded based on a review of all the evidence 
of record.  Only if the claim is well grounded can the claim 
then be readjudicated on the merits, after fulfilling VA's 
duty to assist the veteran in developing the facts of the 
case.  See Winters v. West, 12 Vet. App. 203 (1999).

In this case, since the previous denials, the veteran has 
submitted new affidavits, dated in 1996 and 1997, from 
several individuals (referred to by initials, infra), which 
had not previously been considered.  Additionally, he and 
various individuals offered new testimony both at a May 6, 
1998 RO hearing, and at a February 2000 hearing before the 
Board.

In a 1997 affidavit, J.H., asserted he was present during a 
conversation whereupon the veteran was allegedly granted 
additional leave for the time in question.  This individual 
also offered his testimony at both of the recent hearings 
noted.  As indicated, the veteran's leave status at the time 
of the March 1977 accident is crucial to this case.  This new 
information is not only new evidence, it is not redundant 
since it is from a person who had not previously submitted 
such information.  For the purposes of determining whether 
the evidence is new and material, these affidavits and 
assertions are generally presumed to be true.  Thus, this new 
information must be considered in order to decide the claim 
fairly.  Similarly, C.W., L.B., and J.C. offered new, 
supporting statements that bear directly and substantially 
upon the question at hand.  Such information is clearly 
relevant, and must be considered.

Further, the Board notes that the essence of the new and 
material affidavits and testimony concerns matters upon which 
laypersons can competently opine: i.e. what the veteran's 
leave status was at the time in question.  This is not a 
question where any expertise would necessarily be required.  
In fact, the Board notes that such information may represent 
the only avenue available for the veteran to reopen his 
claim--to directly contest the facts during the time in 
question.  As with determining whether such information is 
new and material, it is also presumed to be true for the 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993); Robinette v. Brown, 
8 Vet. App. 69 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, based upon the foregoing, the Board 
finds that the claim is well grounded.  The Board notes that 
this presumption of truth does not extend to an adjudication 
upon the merits.  King.

Since the RO purportedly did not adjudicate this claim upon 
the merits, despite some weighing of the evidence in the 
November 1998 supplemental statement of the case/hearing 
officer's decision, the veteran is entitled to RO 
consideration on the merits ab initio, prior to a Board 
disposition of this claim.  To do otherwise would deny the 
veteran due process.  Bernard v. Brown, 4 Vet. App. 384 
(1993), supra.  A remand would be appropriate anyway since 
the "pre-Hodge" standard was applied by the agency of 
original jurisdiction.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

This decision explicitly does not reach any claim of service 
connection, including whether or not such a claim would be 
well grounded.

The Board also notes that since this claim is well grounded, 
VA has the duty to assist him in the development thereof--at 
least regarding the line of duty determination, i.e. not 
necessarily with respect to the question of service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim 
concerning whether the veteran's March 1977 motor vehicle 
accident injuries were incurred in the line of duty is 
reopened.

The claim concerning whether the veteran's March 1977 motor 
vehicle accident injuries were incurred in the line of duty 
is well grounded.  To this extent, the appeal is granted.


REMAND

Because the claim in this case is well grounded, VA has a 
duty to assist the veteran in developing the pertinent facts.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

1.  The RO should contact the veteran to 
determine if he has any additional 
information to submit, e.g., possibly 
concerning more detail from the witnesses 
than is provided in the recently 
submitted affidavits.

2.  After fully developing the veteran's 
claim, including any additional, 
pertinent evidentiary leads as the RO 
deems appropriate, the RO should then 
readjudicate the veteran's claim on the 
merits--without regard to whether new and 
material evidence has been submitted, and 
without regard to whether the claim is 
well grounded.  If the claim remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky, supra.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



